1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 30,713

10 RUSSELL REED,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 J. Richard Brown, District Judge

14 Gary K. King, Attorney General
15 Nicole Beder, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18   Hugh W. Dangler, Chief Public Defender
19   Santa Fe, NM
20   Nia Rucker, Assistant Public Defender
21   Carlsbad, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.

25          Defendant appeals his conviction for aggravated battery on a household
1 member. We issued a notice of proposed summary disposition proposing summary

2 reversal on a basis that the State offered insufficient evidence to establish victim was

3 a “household member” within the meaning of NMSA 1978, Section 30-3-11(A)

4 (2010). The State has responded that it does not oppose reversal of Defendant’s

5 conviction on that basis.

6        Accordingly, we reverse Defendant’s conviction.


7        IT IS SO ORDERED.


8                                         ___________________________________
9                                         RODERICK T. KENNEDY, Judge

10 WE CONCUR:



11 ___________________________
12 JONATHAN B. SUTIN, Judge



13 ___________________________
14 TIMOTHY L. GARCIA, Judge




                                             2